 SAN LORENZO LUMBER CO.San Lorenzo Lumber Co., Inc. and General Team-sters, Packers, Food Processors and Warehouse-men Local No. 912, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America. Case 32-CA-535March 15, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on November 14, 1977, byGeneral Teamsters, Packers, Food Processors andWarehousemen Local No. 912, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, herein called the Union, andduly served on San Lorenzo Lumber Co., Inc., hereincalled Respondent, the General Counsel of theNational Labor Relations Board, by the ActingRegional Director for Region 32, issued a complainton November 25, 1977, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that, on September 23,1977, following a Board election in Case 20-RC-14099, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; ' that,commencing on or about November 7, 1977, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative, although the Union has requested and isrequesting it to do so; and that, commencing on orabout November 7, 1977, and at all times thereafter,Respondent has refused to furnish information re-quested by the Union regarding names, job descrip-tions, and rates of pay of employees in the appropri-ate bargaining unit, which information is necessaryfor collective bargaining. On December 1, 1977,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint and asserting as an affirmative defenseOfficial notice is taken of the record in the representation proceeding,Case 20-RC-14099, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Senes 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,235 NLRB No. 36that the Board, on September 3, 1977, erroneouslyissued a Decision and Certification of Election.On December 15, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 29,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent basically con-tends that the certification of the Union in theunderlying representation case is invalid on the basisof its objections therein and that due process of lawrequires that a hearing be conducted in this proceed-ing.Our review of the record herein, including therecord in Case 20-RC-14099, reveals that, pursuantto a Stipulation for Certification Upon ConsentElection, an election was conducted on April 27,1977, and resulted in a 26-to-17 vote in favor of theUnion with I challenged ballot. Respondent filedtimely objections to conduct affecting the results ofthe election. The objections alleged in substance thatduring the critical period the Union threatened,coerced, and restrained employees and activelysolicited and obtained support from supervisors. Insupport of these objections, Respondent presentedaffidavits of Turner and Engelund, alleged by Re-spondent to be supervisors. On July 20, 1977, theRegional Director issued her Report on Objections inwhich she found that the prounion activities of thealleged supervisors did not impair the employees'freedom of choice in the election or constituteinterference which would warrant setting aside theelection. The Regional Director also found there wasno evidence to support Respondent's contention thatthe Union threatened, coerced, and restrained em-ployees. Accordingly, she recommended that theobjections be overruled and a certification of repre-sentative be issued to the Union.Respondent filed timely exceptions to the RegionalDirector's Report on Objections reiterating its objec-1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(C.A. 5, 1969): Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (C.A. 7. 1968); Sec.9(d) of the NLRA, as amended.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions and asserting that the report must be declarednull and void because the representation case wasprocessed by the Regional Director at a time whenunfair labor practice charges alleging violations ofSections 8(a)(1) and (2) and 8(b)(l)(A) were pending.On September 23, 1977, the Board issued a Decisionand Certification of Representative in which itcertified the Union after adopting the RegionalDirector's findings and recommendations. TheBoard thereby found in effect not only that Respon-dent's objections did not warrant overturning theelection, but also that Respondent's exception con-cerning the pending unfair labor practice chargeswas without merit.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2Except as follows, all issues raised by Respondentin this proceeding were or could have been litigatedin the prior representation proceeding, and Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.However, Respondent has raised various procedur-al issues, contending, in substance, (1) that theBoard's summary judgment procedure is contrary toprocedural due process, (2) that Respondent has astatutory right to a hearing, (3) that Respondent's"requests for review" were not considered by aquorum of the Board, and (4) that due process of lawrequires that a hearing be conducted since there aresubstantial and material issues of fact related to thevalidity of the election.At the outset, we reject Respondent's contention(1) that the Board's summary judgment procedure iscontrary to procedural due process. We are cited tono case in which a court has refused enforcement ofa Board order on the ground that the Board may notuse summary judgment procedure. On the contrary,whenever the issue has been raised, the courts haveuniformly upheld the Board's authority to utilizesuch procedure where there were no issues requiringan evidentiary hearing.3With respect to (2) and (4)above, it is well established that parties do not havean absolute right to a hearing on objections to anelection. It is only when the moving party presents a2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).3 See Lyman Printing and Finishing Cc'npany, a Division of M. Lowenstein& Sons, 183 NLRB 1048 (1970), and cases cited therein.4 Farah Manufacturing Company, Inc., 203 NLRB 543 (1973); ModineManufacturing Company, 203 NLRB 527 (1973).prima facie showing of "substantial and materialissues" which would warrant setting aside the elec-tion that he is entitled to an evidentiary hearing.4It isclear that, absent arbitrary action, this qualified rightto a hearing satisfies all statutory and constitutionalrequirements.5Finally, we reject Respondent's con-tention (3) above, since the decision in Case 20-RC-14099 adopting the Regional Director's report wasconsidered by a three-member panel of the Boardpursuant to Section 3(b) of the Act and resulted fromtheir personal participation and was their decision.6We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a California corporation with itsprincipal place of business in Santa Cruz, California,is engaged in the retail and nonretail sale of lumberand building products. During the 12-month periodimmediately preceding the issuance of the complaintand notice of hearing in this proceeding, Respondentderived gross revenues in excess of $500,000. Duringthe same period Respondent purchased goods orservices in excess of $5,000 which originated outsidethe State of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters, Packers, Food Processors andWarehousemen Local No. 912, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.5 Amalgamated Clothing Workers of America [Winfield ManufacturingCompany, Inc.] v. N.LR.B., 424 F.2d 818, 828 (C.A.D.C., 1970).6 See KFC National Management Company, 214 NLRB 232, fn. 3; ThePrudential Insurance Company ofA merica, 215 NLRB 66 ( 1974).140 SAN LORENZO LUMBER CO.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time employeesemployed at the Respondent's Santa Cruz, Cali-fornia, facility; excluding yard foreman, assistantyard foreman, relatives of the sole shareholder(Michael Butcher, Robert W. Butcher, DavidLeonard, Michael Gerig), office clerical employ-ees, guards and supervisors as defined in the Act.2. The certificationOn April 27, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 23, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 31, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about November 7, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit. Further, theUnion has requested that Respondent supply it withinformation, regarding names, job descriptions, andrates of pay, which is necessary for collectivebargaining; and, since on or about November 7,1977, Respondent has failed and refused to supplythe requested information.Accordingly, we find that Respondent has, sinceNovember 7, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and to supply information request-ed by the Union, which information is necessary forcollective bargaining, and that, by such refusals,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, supply the requested information andbargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. San Lorenzo Lumber Co., Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. General Teamsters, Packers, Food Processorsand Warehousemen Local No. 912, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time employeesemployed at the Respondent's Santa Cruz, Califor-nia, facility; excluding yard foreman, assistant yardforeman, relatives of the sole shareholder (MichaelButcher, Robert W. Butcher, David Leonard, Mi-chael Gerig), office clerical employees, guards and141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since September 23, 1977, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 7, 1977,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By refusing on or about November 7, 1977, tosupply information requested by the Union regard-ing names, job descriptions, and rates of pay, whichinformation is necessary for collective bargaining,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) of the Act.7. By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,San Lorenzo Lumber Co., Inc., Santa Cruz, Califor-nia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with General Teamsters,Packers, Food Processors and Warehousemen LocalNo. 912, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,as the exclusive bargaining representative of itsemployees in the following appropriate unit:All full-time and regular part-time employeesemployed at the Respondent's Santa Cruz, Cali-fornia, facility; excluding yard foreman, assistantyard foreman, relatives of the sole shareholder(Michael Butcher, Robert W. Butcher, DavidLeonard, Michael Gerig), office clerical employ-ees, guards and supervisors as defined in the Act.(b) Refusing to supply the aforesaid labor organi-zation with information necessary for collectivebargaining, including the names, job descriptions,and rates of pay of unit employees.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Upon request, supply the above-named labororganization with information necessary for collec-tive bargaining including the names, job descriptions,and rates of pay of unit employees.(c) Post at its Santa Cruz, California, facility copiesof the attached notice marked "Appendix."7Copiesof said notice, on forms provided by the RegionalDirector for Region 32, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Gener-al Teamsters, Packers, Food Processors andWarehousemen Local No. 912, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-142 SAN LORENZO LUMBER CO.housemen & Helpers of America, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT refuse to supply the above-named Union with information necessary forcollective bargaining, including the names, jobdescriptions, and rates of pay of unit employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time em-ployees employed at our Santa Cruz, Cali-fornia, facility; excluding yard foreman,assistant yard foreman, relatives of the soleshareholder (Michael Butcher, Robert W.Butcher, David Leonard, Michael Gerig),office clerical employees, guards and super-visors as defined in the Act.WE WILL, upon request, supply the above-named Union with information necessary forcollective bargaining, including the names, jobdescriptions, and rates of pay of unit employees.SAN LORENZO LUMBERCo., INC.143